Citation Nr: 1502885	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO. 12-28 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to an initial rating in excess of 10 percent prior to May 8, 2012 and in excess of 20 percent from May 8, 2012 forward for bilateral hearing loss.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011, December 2011, and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

By way of background, the RO denied service connection for a TBI in January 2011, granted service connection for bilateral hearing loss at 10 percent in December 2011, and denied entitlement to TDIU in August 2012. The Veteran separately and properly filed notices of disagreement as to each decision, and the issues were combined into a one appeal in a September 2012 statement of the case. A timely substantive appeal was filed, and the case is properly before the Board.

In his October 2012 substantive appeal the Veteran requested a videoconference hearing, and such hearing was scheduled. However, prior to the hearing in an August 2014 statement the Veteran indicated he wished to withdraw his hearing request. Therefore, the Board considers the hearing request withdrawn. 38 C.F.R. § 20.704(e). 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.








	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

In August 2014 correspondence, prior to the promulgation of a Board decision, the Veteran withdrew his appeals for service connection for a TBI, an initial increased rating for bilateral hearing loss, and entitlement to TDIU.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for TBI. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to an initial rating in excess of 10 percent prior to May 8, 2012 and in excess of 20 percent from May 8, 2012 forward for bilateral hearing loss. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).

3. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to TDIU. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b).

In August 2014 correspondence, the Veteran stated he wished to withdraw all of his appeals.  As the Veteran has withdrawn all his appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction over the three issues currently before it and can take no further action on the matters.

The Board notes that subsequent to the Veteran's clear withdrawal of the issues on the title page (including TDIU), the Veteran submitted a new application for TDIU in October 2014. In response to the October 2014 application, VA provided an October 2014 notice letter, which indicates that the new claim for TDIU is in the process of being adjudicated at the RO level. As such, this dismissal affects only the pending appeal from the May 2012 application and does not have any bearing on the currently active, October 2014 application.


ORDER

The appeal for service connection for a TBI is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent prior to May 8, 2012 and in excess of 20 percent from May 8, 2012 forward for bilateral hearing loss is dismissed.

The appeal for entitlement to TDIU based on a May 2012 application is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


